                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                     NO. 5:18-CR-174-B0-1




   UNITED STATES OF AMERICA

       v.                                                               ORDER

   FRANK TYLER VALME




       This matter is before the Court on Defendant's Motion for ruling on the lone objection to the

pre-sentence report ("PSR"). For good cause shown, the Court sustains the objection and orders that

the United States Probation Office modify the PSR to reflect that Mr. Valme dropped out of the

United Blood Nation in 2013.

       SO ORDERED.

       This the   .J-:   day of November, 2018.




                                          ~w.Al~
                                              ~
                                             ERRENCEW:B0YLE .
                                            Chief United States District Judge
